Citation Nr: 1113000	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  10-00 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs South Central VA Health Care Network


THE ISSUE

Entitlement to payment or reimbursement of medical expenses not previously authorized that were incurred for treatment at the Touro Infirmary Emergency Department (Touro ER) on September 6, 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 administrative decision issued by the Department of Veterans Affairs (VA) South Central VA Health Care Network (HCN).

As the Veteran's claims file has not been associated with the medical appeals file, the Board is unable to verify her periods of active duty service.  However, the VA HCN determined that the Veteran had honorable active service from February 1980 to December 1980, and from August 1990 to September 1991.  The Veteran does not dispute these dates, and there is no other indication that such determination is erroneous.  As such, for the purposes of the current appeal, the Board finds that the Veteran had qualifying active duty service.


FINDINGS OF FACT

1.  The condition for which the Veteran was treated was not service-connected, she is not totally and permanently disabled due to a service-connected disability, and she was not enrolled in a VA vocational rehabilitation program. 

2.  The Veteran was enrolled in the VA healthcare system at the time the medical treatment was provided, had received VA medical services within the preceding 24 months, is financially liable for such treatment, and had no coverage under a health plan contract for payment or reimbursement of the private hospital.

3.  The claim for payment or reimbursement of medical expenses incurred was not received within 90 days of the date the Veteran was discharged from the private hospital and/or had unsuccessfully exhausted all claims for third party payment.

4.  The medical expenses for treatment at the Touro ER were not incurred for a medical emergency of such nature that a reasonable person would believe that delay in seeking treatment would be hazardous to life or health.

5.  VA facilities were feasibly available, and an attempt to use them before seeking private treatment would have been reasonable.


CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses not previously authorized that were incurred for treatment at the Touro ER on September 6, 2008, have not been met.  38 U.S.C.A. §§ 1725, 1728, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 17.120, 17.121, 17.1000-17.1008 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, as the claim in this case is governed by 38 U.S.C.A. Chapter 17, the provisions of the VCAA do not apply.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  

Nevertheless, the Board notes that the Veteran was advised in July 2009, prior to the initial unfavorable administrative decision, of the responsibilities of the Veteran and VA in obtaining evidence to support her claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  The Veteran has also been made aware of the requirements to substantiate her claim.  See administrative decision, statement of the case.  The Board notes that the undersigned VLJ did not explain the bases of the prior determinations, or suggest the submission of evidence that may have been overlooked, during the Travel Board hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. 3.103(c)(2)).  However, neither the Veteran nor his representative has argued that VA failed to comply with 38 C.F.R. 3.103(c)(2), or identified any prejudice as a result of the Board hearing.  Rather, the Veteran and her representative have demonstrated actual knowledge of the requirements to substantiate her claim by arguing that her condition was of an emergent nature and that a VA facility was not available.  See notice of disagreement, substantive appeal, hearing transcript.  Further, VA has obtained the full treatment records from Touro ER, as well as a medical opinion as to whether the Veteran's condition was of an emergent nature.  

As such, the Veteran has had a full and fair opportunity to present arguments and evidence in support of her claim, and there is no indication of any outstanding medical evidence that is necessary for a fair adjudication of the claim.  To the extent that the duties to notify and assist apply in this case, the Board finds that VA has satisfied such duties, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  In particular, the Board finds that VA has substantially complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and no prejudice has resulted from any possible defects.  Therefore, the Veteran will not be prejudiced by a decision on the merits of her claim. 

Under 38 U.S.C.A. § 1728 and implementing regulations, reimbursement of unauthorized medical expenses is available only where: (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and (2) such care or services were rendered to a veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, (C) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability, or (D) for any illness, injury, or dental condition in the case of a veteran who (i) is participating in a vocational rehabilitation program as defined in 38 U.S.C.A. § 3101(9), and (ii) is medically determined to have been in need of such care or services; and (3) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or to obtain prior VA authorization for the required services would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.  

Under 38 U.S.C.A. § 1725 and implementing regulations, the reasonable value of emergency treatment furnished for a nonservice-connected condition in a non-VA facility will be reimbursed where the veteran is an active VA healthcare participant (enrolled in the annual patient enrollment system and in receipt of VA hospital, nursing home, or domiciliary care under such system within the preceding 24 months) and is personally liable for such emergency treatment (financially liable to the provider and not eligible for reimbursement under 38 U.S.C.A. § 1728).  For this purpose, "emergency treatment" is defined as medical care or services furnished when (1) VA or other Federal facilities are not feasibly available and an attempt to use them beforehand would not have been reasonable, (2) there is a medical emergency of such nature that a prudent lay person would reasonably expect that a delay in seeking immediate medical attention would be hazardous to life or health, and (3) any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility.  38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107.  

The Board first notes that the Veteran does not meet the basic eligibility criteria under 38 U.S.C.A. § 1728.  Specifically, she is only service-connected for chronic sinusitis, parasinusitis, rated as 10 percent disabling, and she has not been adjudicated permanently and totally disabled.  There is no evidence that the emergency treatment at issue was provided for a sinus condition, or for a condition that was aggravating the service-connected disability.  Further, there is no indication that the Veteran was participating in a VA vocational rehabilitation program.  As such, she does not meet these basic eligibility criteria. See also 38 C.F.R. § 17.120.  However, the Veteran appears to meet the basic eligibility criteria under 38 U.S.C.A. § 1725, for treatment of a nonservice-connected condition, and the VA HCN did not find otherwise.  In particular, the Veteran has reported the local VA facility as her primary care provider, and she appears to have received VA recent treatment.  There is no indication of any insurance coverage, and she is not eligible for payment under 38 U.S.C.A. § 1728.  See also 38 C.F.R. § 17.1002.

Although not discussed by the VA HCN, the Board notes that it does not appear that the claim for payment or reimbursement of medical expenses was timely filed.  As pertinent to this case, a claim for payment or reimbursement under 38 U.S.C.A. § 1725 must be filed within 90 days after the latest of (1) the date the veteran was discharged from the facility that furnished the emergency treatment, or (2) the date the veteran finally exhausted action to obtain payment or reimbursement for payment from a third party.  See 38 C.F.R. § 17.1004(d).  Here, the statement of the case indicates that the claim was received on May 29, 2009, and the date-stamp on the records from Touro ER indicates that they were received on June 24, 2009.  Both of these dates are well after 90 days from the Veteran's date of discharge from Touro ER in September 2008, and there is no indication that claims were made to any third party.  Although a much longer time limit for filing a claim applies under 38 U.S.C.A. § 1728, as set forth in 38 C.F.R. § 17.126, the Veteran does not meet the basic eligibility requirements under 38 U.S.C.A. § 1728, as discussed above.  

Assuming that the claim was timely filed, payment or reimbursement under both 38 U.S.C.A. §§ 1728 and 1725 is contingent upon a showing that (1) the expenses were incurred for a medical emergency of such nature that a delay in seeking treatment would be hazardous to life or health, and (2) a VA or other federal facility was not feasibly available and an attempt to use them beforehand would not have been reasonable.  See 38 C.F.R. §§ 17.120(b)-(c), 17.1002(b)-(d), 17.1003.  

The Veteran seeks payment or reimbursement of expenses in the amount of $2,565.65 that were incurred for medical treatment at the Touro ER on September 6, 2008.  The South Central VA HCN denied the claim based on a finding that VA facilities were available.  See administrative decision, ruling on motion for reconsideration, statement of the case.  Although the VA HCN did not further explain this determination, the evidence of record includes a VA medical opinion that the Veteran's condition was non-emergent, and she could have waited to seek treatment during regular hours at a VA facility, as discussed below.

The Board will first address the question of whether the Veteran was treated for a qualifying medical emergency.  In this regard, the Veteran states that she is diabetic, and she had dizziness, nausea, stomach cramps, a very bad headache, a very dry mouth, and difficulty swallowing when she sought treatment.  She further states that these symptoms began after she returned to New Orleans following evacuation due to Hurricane Gustav on Thursday or Friday, and they were getting worse on Saturday night, so she went to the emergency room.  She drove herself to the Touro ER in downtown New Orleans because no-one else was at home, and she did not think she could drive any farther due to her symptoms.  The Veteran states that her blood pressure was found to be elevated to 159/90 in the emergency room, and she was given intravenous (IV) fluids for an hour to treat dehydration.  See notice of disagreement, substantive appeal, hearing transcript.

Records from the Touro ER reflect that the Veteran presented for treatment at approximately 9:45 p.m. on September 6, 2008, which was a Saturday.  She reported 0 level of pain on a scale of 10 and stated that she was thirsty with a dry mouth and a chief complaint of weakness.  She further stated that her symptoms started three weeks ago and were constant with gradual onset.  The Veteran also reported feeling light-headed and weak all over.  She reported the severity as mild when seen in the emergency department and a maximum of moderate severity.  The Veteran was noted to have a previous medical history of diabetes.  Initial assessment revealed no acute distress, and blood pressure was measured as 158/85, 141/84, and 159/84.  The emergency physician noted the Veteran to be in mild distress and anxious.  Physical examination revealed no abnormalities, and all tests were interpreted as normal.  Reglan was administered via IV/medication infusion for slight nausea starting at 11:45 pm.  The clinical impression was generalized weakness.  There was no notation of dehydration.  The Veteran was discharged to home at 12:40 a.m. and advised to follow up with her primary care provider and resume taking all home medications.  Upon discharge, she reported pain level of 0 out of 10, blood pressure was 148/69, and her condition was noted to be improved.

The VA HCN forwarded the claim to a physician for an opinion as to whether the Veteran's condition was emergent in nature.  The physician noted that Touro ER treatment records reflect that the Veteran presented with complaints that had begun three weeks ago and was in no acute distress.  Previously, the physician had further noted that the Veteran had a past medical history of diabetes with chief complaints of thirsty, weakness, and dry mouth that started three weeks ago.  The physician indicated that the Veteran's vital signs were within normal limits, and laboratory testing did not indicate any acute process that would indicate a need for emergency treatment.  Accordingly, the physician opined that the Veteran's visit was for a non-emergent condition and could have been made during regular hours to a VA facility.

To qualify for payment or reimbursement, it is not required that the condition for which expenses were incurred actually be proven emergent, from a purely medical standpoint, in order to qualify for payment or reimbursement.  Rather, it need only be demonstrated that initial evaluation and treatment was rendered for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  This standard is considered to be met where a condition manifests by acute symptoms of sufficient severity, including severe pain, that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  See 38 C.F.R. § 17.1002(b).

As noted above, the VA physician opined that the Veteran's condition was not actually emergent, upon review of the Touro ER treatment records.  Further, the weight of the evidence of record does not reflect that the Veteran manifested acute symptoms of sufficient severity that a prudent layperson with average knowledge would have reasonably expected serious health problems if treatment was delayed.  

The Board acknowledges that the Veteran has reported during these proceedings that she had severe pain, including headache and stomach cramps, that began after she returned to New Orleans following evacuation on the Thursday or Friday prior to her emergency treatment.  The Veteran is competent to report the existence and timing of such observable symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, the Board finds these statements to be not credible, as they are inconsistent with the other evidence of record.  Specifically, treatment records from the Touro ER reflect that the Veteran reported pain at a level of 0 out of 10 at both admission and discharge.  Further, she described the severity of her symptoms (including dry mouth, weakness, and nausea) as mild, with a maximum severity of moderate, and she was noted to be in no acute distress or mild distress.  In addition, the Veteran reported that her symptoms began three weeks previously and were of gradual onset.  These statements made for the purposes of medical treatment have greater probative value because the Veteran had a strong motive to tell the truth in order to receive proper care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  In contrast, the Veteran's statements during the current proceedings were made after her claim was denied, under circumstances indicating bias.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Accordingly, the more credible evidence of record reflects that the Veteran's condition on September 6, 2008, was not of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.

With regard to the availability of a VA facility, the Veteran asserts that the New Orleans VA Hospital has not operated on weekends since before Hurricane Katrina in 2005.  She has stated at various times that the closest available VA facility was in Slidell, Louisiana; Biloxi, Mississippi; or Gulfport, Mississippi.  She contends that the nearest VA facility was over two hours away, and she was not even aware of the facilities in Mississippi until after her claim was denied.  See notice of disagreement, substantive appeal, hearing transcript.  The Board notes that, other than the New Orleans facility, the nearest VA Hospital to the Veteran's zip code is in Biloxi, Mississippi, approximately 74.9 miles away, or about a 1.5 to 2 hour drive.  While the Board is sympathetic to the Veteran's arguments, and the difficulties due to Hurricanes Katrina and Gustav, she should attempt to use a VA facility whenever possible in light of the very high costs involved in private care, clearly impacting VA's ability to help veterans overall.  Further, as indicated above, given the degree of the Veteran's symptoms as reflected by the contemporaneous treatment records, it would not have been unreasonable for her to wait until regular business hours to seek VA treatment at the New Orleans facility.





(CONTINUED ON NEXT PAGE)

In summary, the preponderance of the evidence is against entitlement to payment or reimbursement of medical expenses not previously authorized that were incurred for treatment at the Touro ER on September 6, 2008.  As such, the benefit of the doubt doctrine is inapplicable and the claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Payment or reimbursement of medical expenses not previously authorized that were incurred for treatment at the Touro ER on September 6, 2008, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


